MoegaN, J.
Relator instituted suit against the city and the Metropolitan police to enjoin them from interfering with him in the prosecution oí his business. He alleges that the damages which he will suffer from the action which he fears far exceeds the sum of five hundred dollars. The district judge ordered the defendant to show cause why the injunction should not issue. After hearing, the judge refused the writ. From this refusal of the judge to grant the injunction relator asked for a.suspen-sive appeal, which the district judge refused. He asks for a mandamus commanding the judge to grant the appeal.
If the relator is to be injured in the amount he avers he will be, and the acts which he fears will be committed are illegal, it would seem that, upon his complying with the terms of the law, he would be entitled to an injunction.
We have heretofore held that where a rule has been taken to show cause why an injunction should not issue, and the judge passes upon that rule, his decision is subject to our revision. Here there was a decision, and the amount in controversy exceeds five hundred dollars.
It is therefore ordered that the rule herein issued be made peremptory.